DETAILED ACTION
Claims 1-20 were filed with the amendment dated 05/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings were received on 05/11/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s amendments overcome the drawing objections and 35 USC 112b rejections.
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive with regard to the prior art rejections. 
Applicant argues that U.S. Pat. No. 3,225,781 (“Kruger”) (as well as U.S. Pat. No. 5,488,969 or U.S. Pat. Pub. No. 2005/0039797) fail to teach or suggest that the “apparatus regulates the flow of the fluid” as required by the amendment to the claims.  Applicant further argues that Kruger uses an exponential-shaped device to provide a non-slam closing function, for regulating fluid flow (see Remarks at page 7).  The examiner respectfully disagrees.  First, the specification does not provide a special definition of “regulation”.  Second, the apparatus of Kruger clears “regulates” the flow of the fluid.  As can be seen in Fig. 2 of Kruger, valve piston 5 is biased closed.  Fluid at 
The rejection is maintained and made FINAL. 
  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, 12, 13, and 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,225,781 (“Kruger”).
With regard to claim 1, Kruger discloses an apparatus for a flow of fluid (see Figs. 1-2) comprising: a first (piston 5) and a second element (wall/seat 11) that form an exponentially changing restriction between them for a flow of a fluid (via 13; col. 3, lines 70-75), wherein at least one of the first and second elements is configured to move in response to changing pressures to change the restriction (piston 5 moves; col. 3, lines 3-10; lines 70-75), and the changing restriction (at 13 and 11) between the first and second elements is not configured to fill a frustum of a cone (shape at 13 would not fill 

    PNG
    media_image1.png
    972
    1049
    media_image1.png
    Greyscale

With regard to claim 5
With regard to claim 6, Kruger discloses that one of the first and second elements (11) includes a wall (part of 11 is wall) with one or more cutouts that form the port (seat opening is a port being a cutout in 11) having the admittance that changes exponentially with respect to the movement of the first or second element with respect to one another (admittance is opening at seat that mates with 13; see col. 3, lines 70-75).
With regard to claim 8, Kruger discloses that the exponentially changing restriction (at 13) operates with just an upstream pressure and a downstream pressure corresponding to the flow of the fluid (see Fig. 2; can operate with just upstream pressure at P from fluid and downstream pressure of fluid).
With regard to claim 12
With regard to claim 13, Kruger discloses that one of the first and second elements is a tube (11 meets the broad definition of a tube; has hollow passage/interior at P; elongated shape; see Figs. 1-2).
With regard to claim 18, (as best understood) Kruger discloses that the exponentially changing restriction (at 13) operates with just an upstream pressure and a downstream pressure corresponding to the flow of the fluid (see Fig. 2; can operate with just upstream pressure from fluid at P and downstream pressure from fluid).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (alternatively) 6, 7, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of U.S. Pat. No. 5,488,969 (“King”).
With regard to claim 6, if Kruger is not considered to disclose all the claimed features (wall with one or more cutouts that form the port having the admittance), then the following rejection is offered. 
Kruger discloses an admittance formed by piston (5) with section (13) being exponential.
King discloses a piston valve (valve 10 col. 3, lines 22-25) with a wall having  a cutout (20) having an exponential shape (col. 3, lines 22-27; lines 35-37)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the shape of the piston of Kruger with the shape of the valve/piston (10) having a cutout (20) of King as both have exponential openings/characteristics for the purpose of providing an effective metering and flow rate relationship (col. 2, lines 8-17 of King).
With regard to claim 7, the combination discloses that the wall is a wall of a tube (see Fig. 7 – valve tube 15) and the one or more cutouts have a shape that is exponential (King at col. 3, lines 35-37).
With regard to claim 12, Kruger discloses an apparatus for a flow of fluid (Figs. 1-2) comprising: a first and a second element (piston 5, wall/block 11) that form an exponentially changing restriction (at 13; col. 3, lines 70-75) between them for a flow of a fluid, wherein at least one of the first (5) and second (11) elements is configured to move in response to changing pressures to change the restriction (5 moves; col. 3, lines 3-10 and 70-75); and the apparatus regulates the flow of the fluid (movement of piston 5 up and down away from second element/seat 11 regulates the flow of the fluid).

If Kruger is not considered to disclose all the claimed features (wall with one or more cutouts that have an admittance that changes exponentially), then the following rejection is offered. 
Kruger discloses an admittance formed by piston (5) with section (13) being exponential.
King discloses a piston valve (valve 10 col. 3, lines 22-25) with a wall having  a cutout (20) having an exponential shape (col. 3, lines 22-27; lines 35-37)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the shape of the piston of Kruger with the shape of the valve/piston (10) having a cutout (20) of King as both have exponential openings/characteristics for the purpose of providing an effective metering and flow rate relationship (col. 2, lines 8-17 of King).
With regard to claim 13, the combination discloses one of the first and second element (first – valve) is a tube (King has valve/piston has a tube *valve 15in Fig. 7). 
With regard to claim 18, Kruger (as modified above) discloses that the exponentially changing restriction (at 13) operates with just an upstream pressure and a downstream pressure corresponding to the flow of the fluid (see Fig. 2; can operate with just upstream pressure from fluid flow at P and downstream pressure).

Claims 2-4, 9, 10, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of U. S. Pat. Pub. No. 2005/0039797 (“Carlson”) or alternatively Kruger/King (for claims 14-16) in view of Carlson.
With regard to claim 2 and claim 14, Kruger discloses all the claimed features with the exception of disclosing an exponential biasing mechanism positioned against the first or second element that is configured to move in response to changing pressures to change the restriction.
Kruger does disclose a spring (8) positioned against the first element (piston 5) that is configured to move in response to changing pressures to change the restriction.  
Carlson teaches that it is known in the art to modify a spring for a valve member (device having first and second elements) to be an exponentially biasing mechanism (spring 69 is exponential; see para [00236]) in order to provide specific characteristics (para [0236]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the spring (8) of Kruger with a spring with exponential characteristics, such as taught by Carlson, for the purpose of providing desired differential pressures and characteristics (paras [0235] to [0237]).
With regard to claim 3 and claim 15, Kruger and Carlson disclose/teach all the claimed features with the exception of disclosing that a force quadruples over a distance that an opening between the first and second element halves.
Kruger (as modified by Carlson) does disclose the exponential biasing mechanism (exponential spring of Carlson) that has a force that changes over the distance.
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make 
With regard to claim 4 and claim 16, Kruger (as modified by Carlson) disclose that the exponential biasing mechanism is an exponentially stiffened spring (because the spring has exponential characteristics; spring 69 is exponential; see para [00236] of Carlson). 
With regard to claim 9 and claim 19, Kruger discloses that the first element (piston 5) is adjustable through motion other than the exponential biasing mechanism (adjustable as broadly recited piston 5 adjusts/changes position by fluid flow and pressure).
With regard to claim 10 and claim 20, Kruger discloses that the first element configured to move in response to changing pressures (piston 5) is adjustable (adjustable as broadly recited piston 5 adjusts/changes position by fluid flow and pressure).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of U.S. Pat. No. 4,074,693 (“Kates”) or, alternatively, Kruger/King in view of Kates (for claim 17).
With regard to claim 11 and claim 17, Kruger discloses all the claimed features with the exception of disclosing a removable chamber and that one of the first or second elements are positioned within the removable chamber.
Kruger discloses a chamber in which the first element is within, but does not disclose that any part of it is removable.
Kates teaches that it is known in the art to modify a valve housing/body to include removable sections to form a removable chamber (such as at 15; removable via bolts 54; col. 4, lines 25-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to bolts/flanges in the device of Kruger to create removable sections, such as taught by Kates, for the purpose of allowing the sections to be readily removed and installed and to facilitate maintenance of parts (see col. 4, lines 25-37). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA CAHILL/Primary Examiner, Art Unit 3753